         Case 2:15-cv-01483-JLR Document 521 Filed 03/05/19 Page 1 of 2



                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         MAR 5 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
KATHERINE MOUSSOURIS; et al.,                      No.   18-35791

                  Plaintiffs-Appellants,           D.C. No. 2:15-cv-01483-JLR
                                                   Western District of Washington,
  v.                                               Seattle

MICROSOFT CORPORATION,                             ORDER

                  Defendant-Appellee.

Before: Peter L. Shaw, Appellate Commissioner.

       On January 30, 2019, appellants filed a notice of intent to file previously

sealed documents publicly pursuant to Interim Ninth Circuit Rule 27-13(f) (Docket

Entry No. 10), and submitted the opening brief and volume 4 through 6 of the

excerpts of record provisionally under seal. On February 20, 2019, appellee filed a

motion to maintain under seal portions of the opening brief and portions of

volumes 4 through 6 of the excerpts of record, as well as the motion to seal itself

and the accompanying exhibits (Docket Entry No. 20). Appellee’s motion to

maintain the seal is granted, as outlined below.

       The Clerk shall file publicly volumes 1 through 3 of the excerpts of record,

and shall file under seal appellee’s motion to seal and the accompanying exhibits,

the unredacted opening brief, and the unredacted volumes 4 through 6 of the

excerpts of record.

PK/Sealed Documents
        Case 2:15-cv-01483-JLR Document 521 Filed 03/05/19 Page 2 of 2



      Within 14 days after the date of this order, appellants shall submit a redacted

opening brief and a redacted volumes 4 through 6 of the excerpts of record for

public filing that track the redactions set forth in Appendix A and Exhibits 6

through 9 of appellee’s motion to seal. Upon the submission of the redacted

opening brief and the redacted volumes 4 through 6 of the excerpts of record, the

Clerk shall file publicly the redacted opening brief and the redacted volumes 4

through 6 of the excerpts of record.

      The exiting briefing schedule shall continue in effect.




                                          2
